Citation Nr: 1224200	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  05-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis and sinusitis.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee chondromalacia, status post hyperextension and arthroscopic repair.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
INTRODUCTION

The Veteran, who is the appellant, had active service from April to October 1992, from September to December 2002, and from February to September 2003.

This matter comes before the Board of Veteran 's Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, a respiratory disability, and a low back disability, and granted service connection and assigned an initial noncompensable disability rating for right knee chondromalacia.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.

The case was previously before the Board in August 2009, and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a July 2007 rating decision, service connection was granted and an initial 10 percent rating was assigned for chronic lumbar strain.  This represents a complete grant of the benefit sought on appeal, and the Veteran has not expressed any disagreement with the assigned rating.  Accordingly, the claim for service connection for a back disability is no longer before the Board. 

A July 2011 Supplemental Statement of the Case and accompanying rating decision granted a 10 percent rating for the Veteran 's right knee disability, effective from the date of his claim.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) in Montgomery, Alabama, in June 2009.  A transcript of that hearing is associated with the claims file.  
FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran was exposed to loud noise in service, and had scars on the ear drums in service, but did not sustain any other illness or injury of the ears during service. 

3.  Symptoms of hearing loss did not begin during service and were not chronic in service.

4.  The Veteran has not experienced continuous symptoms of hearing loss since service.

5.  Hearing loss did not manifest to a compensable degree within one year of service separation.

6.  The Veteran's bilateral hearing impairment does not meet the criteria for hearing loss disability for VA compensation purposes.

7.  The Veteran was treated for acute sinusitis on several occasions during service, but did not sustain a respiratory injury or disease in service or experience chronic symptoms of respiratory disorder in service.

8.  The Veteran did not experience continuous symptoms of sinusitis or bronchitis after service other than allergic rhinitis  

9.  The Veteran does not have a current disability of sinusitis or bronchitis.  

10.  Allergic rhinitis that began after service and is not related to service, but rather is caused by non-service-related smoking.  

11.  Prior to January 5, 2010, the Veteran's service-connected right knee disability was manifested by crepitation and pain, with full range of flexion and extension, without instability.

12.  Since January 5, 2010, the Veteran's service-connected right knee disability has been manifested by extension limited to 25 degrees due to moderate pain and crepitation, flexion limited to 115 degrees, and no instability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a respiratory disorder, to include sinusitis and bronchitis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  Prior to January 5, 2010, the criteria for an initial disability rating in excess of 10 percent for service-connected chondromalacia of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014-5260 (2011). 

4.  From January 5, 2010, the criteria for an initial disability rating of 30 percent, but no higher, for service-connected chondromalacia of the right knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5014-5260 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant 's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely April 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice did not include provisions for disability ratings and for the effective date of the claim; however, complete notice was sent in August 2009, and the claims were readjudicated in a July 2011 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the issue of a higher initial disability rating for a right knee disorder, it arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations for the claimed disabilities in September 2004, December 2009, and January and February 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94  (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67  (1997); Layno v. Brown, 6 Vet. App. 465  (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).
A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss resulting from noise exposure during service.  He contends that he was exposed to noise from working around F-16 aircraft.  In his April 2005 Notice of Disagreement (NOD), March 2009 Substantive Appeal, and during the June 2009 Board hearing, the Veteran reported that he experienced tinnitus but not hearing loss.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. §3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  A claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  Furthermore, the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

After a review of all the evidence, lay and medical, the Board finds that the Veteran was exposed to loud noise in service from working around F16 aircraft.  His DD Form 214 establishes that he worked as an aircraft armament systems craftsman, and noise exposure in service is recognized by VA.  The Veteran has written and testified as to the loud noise exposure associated with his military duties as aircraft armament systems craftsman.  The Veteran does not allege, and the evidence does not show, that he engaged in combat with the enemy or that he was exposed to noise during combat.  The Board notes that service connection for tinnitus has been established based in part on a finding of loud noise exposure in service.  

The Board next finds that the Veteran had scars on the ear drums in service, but did not sustain any other illness or injury of the ears during service, and did not experience chronic symptoms of hearing loss in service.  In this case, although noise exposure in service is recognized, the evidence does not establish that symptoms of chronic hearing loss began during service.  Service treatment records reflect that the Veteran had spots on both eardrums in January 1992, which were thought to be possibly scars, though unaccompanied by any complaints of hearing loss.  During a periodic physical examination in January 1999, when he was not in active duty status, the audio threshold at 2000 Hz in his left ear was 40 decibels.  Such findings were unaccompanied by any complaints or history of symptoms of hearing loss.  All other thresholds between 500 and 4000 Hz were within normal limits for both ears.  Service treatment records do not show, and the Veteran does not allege, that he suffered any permanent injury or illness related to hearing loss or that he ever complained of or was diagnosed with hearing loss in service.  

The Veteran was afforded a VA audiological evaluation in September 2004, in which he reported that he was exposed to noise in service from machinery such as jammers, generators, and aircraft engines.  He stated that he had no significant occupational noise exposure, but he did have some recreational noise exposure from hunting.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
20
LEFT
25
20
30
20
15

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Acoustic reflexes were present at normal sensation levels, bilaterally, and otoscopy was unremarkable.  The VA examiner noted that there was mild clinical hearing loss from 6000 to 8000 Hz in the right ear and at 2000 and 8000 Hz in the left ear; however, thresholds in this range are not used to determine disability according to VA regulations.  

The Veteran was afforded a VA audiological examination in December 2009.  The Veteran reported military noise exposure, as well as significant post-service occupational noise exposure from helicopters and occasional recreational noise exposure from hunting and using power tools.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
5
10
LEFT
20
5
10
15
15

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner noted that the Veteran had normal hearing sensitivity in each ear from 500 to 4000 Hz and did not have a hearing loss disability.  In a February 2010 addendum, the examiner stated that she had reviewed the Veteran's claims file and found that the examination report warranted no changes.  

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 
3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.

After a review of all the evidence, lay and medical, the Board finds that the Veteran does not have a hearing loss "disability" by VA standards under 38 C.F.R. § 3.385, because the Veteran does not have a current disability of hearing loss in either ear, nor has he had such a disability at any time during the claims period.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the Veteran did have hearing loss meeting the criteria for a "disability" in January 1999, when the audio threshold at 2000 Hz was 40 decibels in his left ear.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, the Veteran was not on active duty at that time, and the date in question is outside of the current claim period.  Thus, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Respiratory Disability

The Veteran is seeking service connection for a respiratory disability, claimed as bronchitis and sinusitis, for which he reports he was treated many times in service.  He contends that a scan of his lungs after service in 2006 revealed a "spot" that is scarring his lungs.  He also contends that he experienced multiple sinus infections while on active duty.  On his April 2004 claim for benefits, the Veteran reported that chronic bronchitis and chronic sinusitis began in October 1993.  He contends that bronchitis and sinusitis are two separate disabilities.  

Service treatment records reflect that the Veteran reported a history of chronic bronchitis in service.  He was seen with complaints of fever, sore throat, boggy nose, and productive cough in April 1992, and an upper respiratory infection was diagnosed.  In October 1993, he presented with complaints of productive cough and shortness of breath, and bronchitis was assessed.  The Veteran was seen with complaints of tightness in his chest, coughing, post-nasal drip, and body aches in June 1996, and upper respiratory infection was diagnosed.  In July 1999, the Veteran completed a "OSHA Respirator Medical Evaluation Questionnaire," in which he denied ever having any pulmonary problems, including chronic bronchitis.  He also specifically denied symptoms of shortness of breath, coughing, wheezing, chest pain, and breathing problems.  A May 2002 treatment note indicates that the Veteran reported a recent sinus infection, and x-rays of that date showed minimal mucosal thickening inferiorly within both maxillary sinuses.  No air fluid levels were detected, and the frontal sinuses were clear.  The impression was minimal bilateral inferior maxillary sinus disease.  In March 2003, the Veteran was treated for complaints of cold symptoms, including sinus and chest congestion, headaches, fever, chills, and runny nose.  He reported a long history of frequent sinus infections with several weeks of recent problems.  Acute sinusitis was diagnosed.  

The Veteran was afforded a VA examination in September 2004, when he reported that he gets bronchitis with sinusitis, but he did not have any breathing problems or shortness of breath.  He reported that he had had four sinus infections in that year and 7 or 8 the year before.  He did not report any headaches, pain, or periods of incapacitation.  He stated that he had difficulty breathing through his nose during an acute infection, but this improved when the infection cleared in about two weeks.  He also described purulent discharge from the nose during these episodes, and he reported that he is usually treated with a course of antibiotics.  The Veteran also reported productive cough during an infection.  The examiner noted that the claims file was not available for review.  

On examination, there was no nasal obstruction, edema, or bogginess of the nasal mucosa.  There was no discharge, crusting, or tenderness of the sinuses.  The chest was normal to inspection, palpation, and auscultation.  The Veteran reported no respiratory problems, and he was able to walk approximately a quarter mile, limited by knee and back pain.  An x-ray report of that date indicated a normal examination, with clear paranasal sinuses and no evidence of mucosal thickening, air fluid, or polyp.  Despite these findings, the examiner diagnosed chronic sinusitis, but he did not offer any opinion as to whether the condition was related to service.  

The Veteran was afforded a VA examination in January 2010.  The examiner noted that she had reviewed the claims file and could find no documentation of chronic respiratory disease or sinusitis in the service records.  The Veteran reported that he had smoked one pack of cigarettes per day for 15 years.  He identified 3 episodes of "bronchitis" over the past year, each of which resolved after he received a steroid injection.  A chest CT was normal, and the Veteran had not been diagnosed with any respiratory problems.  He reported episodic cough with sputnum, but denied respiratory incapacitation or any other treatment.  The Veteran reported episodic nasal congestion which he said worsened "at the same time as the bronchitis."  He had had no nasal or sinus surgery.  He had difficulty breathing through his nose.  There was no discharge from the nostrils, and he did not report treatment for chronic sinusitis or any incapacitating episodes.  

On examination, the nasal mucosa was normal bilaterally and no purulent discharge was noted.  He had less than 50 percent obstruction to airflow in each nostril.  No septal deviation was noted, and there was no evidence of sinusitis.  The chest was clear to auscultation, and there was no evidence of restrictive disease or cor pulmonale.  The examiner noted that pulmonary function tests were not indicated.  She diagnosed allergic rhinitis which she opined is more likely than not due to the Veteran's long-term cigarette smoking.  She found insufficient evidence to diagnose chronic sinusitis or bronchitis.  

After a review of all the evidence, lay and medical, the Board finds that service connection is not warranted for a respiratory disorder, to include bronchitis and sinusitis.  Although the Veteran experienced some symptoms associated with bronchitis in service and underwent treatment at that time, the evidence does not support a finding that a chronic bronchitis disability began during service.  Service records reflect that bronchitis was assessed on only one occasion in service in 1992, more than 20 years before service separation.  No chronic pulmonary disability was diagnosed at any time in service, and the Veteran expressly denied any symptoms of pulmonary disability on the 1999 questionnaire.  In addition, the Veteran has been afforded two VA examinations in which the examiners were unable to find any clinical evidence of a chronic lung disorder.  Thus, there is no evidence of a chronic bronchitis disability which began in service. 

Likewise, while service records confirm that the Veteran experienced upper respiratory infections and sinusitis several times during active service, he did not have chronic symptoms of sinusitis in service.  The competent evidence does not show that he was diagnosed with a chronic sinus condition.  The Board acknowledges that minimal bilateral inferior maxillary sinus disease was diagnosed in May 2002.  It is significant, however, that the Veteran was at that time undergoing treatment for an acute sinus infection, and the findings were described as "minimal."  Moreover, the evidence does not establish that the Veteran currently has a chronic sinusitis disability, since, as noted, two different VA examiners were unable to find any clinical evidence of a chronic respiratory disorder.  

The Board notes that the VA examiner of September 2004 rendered a diagnosis of chronic sinusitis.  It appears, however, that the diagnosis was based on the history as provided by the Veteran of having experienced several episodes of chronic maxillary sinusitis during service and of continuous post-service episodes of sinusitis, as the VA examiner noted that he did not find any signs of chronic sinusitis at the time of the examination, and he did not have the claims file available for review.  While the Board may not disregard a medical opinion solely on the rationale that it was based on a history given by the veteran, see Kowalski v. Nicholson, 19 Vet. App. 171 (2005), an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, the evidence does not show that the Veteran had a history of chronic sinusitis in service, but shows no supporting clinical findings of sinusitis, and the examiner's finding of sinusitis is not supported by his own examination; rather, the rest of the examination report reflects the examiner's opinion that what the Veteran was describing as sinusitis was actually allergic rhinitis, which began after service and is related to smoking rather than service.  For these reasons, the Board affords the VA examiner's purported but unsubstantiated diagnosis of sinusitis little weight.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Veteran is competent to describe the symptoms he has experienced that are capable of observation.  Layno, 6 Vet. App. at 470.  As a layperson, however, he is not competent to render a medical diagnosis of bronchitis or sinusitis, which requires specialized knowledge.  In this case, the Board finds that the most probative evidence concerning the nature of the Veteran's claimed respiratory disabilities has been provided by the VA medical examiner of December 2009, who examined the Veteran during the current appeal, reviewed the record, and rendered pertinent opinions based on clinical evidence obtained through the evaluation.  After a thorough examination, the VA examiner could find no evidence of chronic bronchitis or sinusitis.  She did diagnose allergic rhinitis but opined that the condition is due to cigarette smoking.  Therefore, the criteria for service connection for a current respiratory disability are not met.  

In summary, the competent evidence establishes that the Veteran does not currently have a chronic respiratory disability, to include sinusitis or bronchitis, which began during or is otherwise related to active service.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for a DC, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1. 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81  (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Right Knee Initial Disability Rating

The Veteran is seeking a higher initial disability rating for service-connected chondromalacia, right knee.  Service connection has been granted on the basis of aggravation in service, effective October 2003, and an initial 10 percent rating has been in effect since then.  The right knee disability is rated under the provisions of 
38 C.F.R. § 4.71a, DC 5299-5260.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned). 

The Veteran contends that his symptoms warrant a higher initial rating.  Specifically, he reports that he experiences severe pain in his right knee with bending, standing, and squatting, and he is unable to run.  In his April 2005 NOD, the Veteran asserted that the VA examination of September 2004 did not accurately record his complaints of pain and of his knee giving out.  He asserted that he is only able to flex his right knee to 60 degrees because of the large amount of fluid on the knee.  

In support of his contentions, he submitted September 2003 treatment reports from two private physicians, who concur that the Veteran's right knee disability is a progressive condition that will require future surgeries and will cause him pain.  The doctors also indicated that the Veteran's physical activities are limited in that he must avoid exercises which cause discomfort and swelling, such as bending, stooping, or running.  

He also submitted a letter from his employer confirming that the Veteran is excused from heavy lifting and deep squatting and is allowed to take additional breaks as required due to his right knee disability.  In a statement accompanying his March 2009 Substantive Appeal, the Veteran repeated his contentions that his reports of pain and functional limitation were not accurately recorded during the September 2004 VA examination.  

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  
38 C.F.R. § 4.71a, DCs 5260, 5261.  Under DC 5260, limitation of flexion, a noncompensable rating is warranted for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  Under DC 5261, which governs limitation of leg extension, a noncompensable rating is warranted for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.   Normal range of motion for the knee is from 0 degrees in extension to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04.  Likewise, limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5260 and 5257.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  However, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The claims file contains the report of a medical evaluation board (MEB) dated in September 2003, which notes that the Veteran continued to have pain following a right knee injury and arthroscopic surgery.  He was performing daily physical therapy at home and took non-prescription medication for pain.  He had occasional swelling in the knee which was treated ice, and he was unable to run or walk more than one mile.  On examination, the Veteran had normal range of motion in the right knee, with normal varus and valgus strain.  There was no swelling, but there was tenderness of the anterior knee and crepitance with flexion and extension.  The joint was stable, gait was normal, and there was full muscle strength.  An MRI confirmed chondromalacia patellae.  The examiner stated that the Veteran's right knee disability is a progressive condition that "will probably require future surgeries," and that he "will probably always have some discomfort and weakness in his right knee."  He also stated that the Veteran needs to avoid physical exercises that cause discomfort and swelling, including running.  

The Veteran was afforded a VA examination of his right knee in September 2004.  At that time he had normal gait and did not limp.  There was a small scar on the lateral part of the right knee which was .5 cm in diameter.  It was nontender, flat, and not adherent to the underlying tissue.  The Veteran reported pain in his right knee rated 8 out of 10.  He described weakness, stiffness, swelling, and heat.  He reported instability or giving way, as well as lack of endurance and fatigability, but there was no locking.  There were no flare ups.  The Veteran had a knee brace for his right knee, but he did not use any canes, crutches, or corrective shoes.  There were no episodes of dislocation or recurrent subluxation.  The Veteran reported that he was able to continue his normal occupation with accommodations.  Specifically, he could not do any heavy lifting, bending, or squatting.  

On VA examination in September 2004, there was flexion in the right knee from 0 to 145 degrees and full extension.  The joint was not painful on motion and was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no objective evidence of painful motion, edema, effusion, instability, abnormal movement, or guarding.  The knee was stable, but there was palpable crepitus on range of motion.  

The Veteran was afforded a VA examination of his right knee in January 2010.  The examiner reviewed the claims file and noted the Veteran's history of injury and treatment for his knee.  The Veteran reported daily pain and grinding in his knee.  He stated that he had one flare up with swelling more than a year earlier.  He had a brace which he used when he was active, but otherwise he did not use any assistive devices.  He reported that he has pain after walking 200 yards, and he is unable to walk for more than 30 minutes or drive more than 45 minutes without developing pain and stiffness.  He stated that he was unable to run, play softball, or squat.  

On VA examination in January 2010, there was mild right pre-patella bursitis with palpation.  There was no swelling or deformity, and his gait was normal.  Flexion was from 0 to 115 degrees, with patellar click and pain from 0 to 20 degrees and mild pain from 20 to 115 degrees.  There was extension to 25 degrees without pain and from 25 to 0 degrees with patellar click and moderate pain.  The right knee was stable, and there was no additional limitation.  

After a review of all the evidence, lay and medical, the Board finds that a disability rating in excess of the currently assigned 10 percent is not warranted for the Veteran's right knee disability prior to January 2010.  Prior to that time, the evidence shows that the Veteran's right knee disability is characterized by crepitus and pain that was controlled with non-prescription medication.  There was no limitation of motion and no additional functional loss due to pain, weakness, fatigability, or incoordination.  He did not have additional impairment with repetitive movements, and he did not experience regular flare ups or incapacitating episodes.  Accordingly, a initial rating in excess of 10 percent is not warranted prior to January 5, 2010.  

From January 2010, the evidence shows that the Veteran's right knee disability is characterized by limited motion as well as pain and crepitation.  From this date, forward flexion of the right knee is slightly limited to 115 degrees, which is not so severe as to warrant a compensable rating.  The examiner noted that the Veteran had patellar click and pain from 0 to 20 degrees, but had only "mild pain" from 20 to 115 degrees.  This characterization suggests that the Veteran's pain in the first 20 degrees of flexion was greater than that he experienced from 20 to 115 degrees.  Moreover, the examiner did not indicate that the pain beyond 20 degrees actually limited motion of the knee or caused any functional limitation of the knee.  

While the Veteran exhibited full range of extension to 0 degrees, the examiner concluded that the he has moderate pain and patellar click with extension from 25 to 0 degrees.  Under 38 C.F.R. §  4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  Limited motion begins at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  In consideration of 
38 C.F.R. § 4.40 and DeLuca, the Board finds that this range of motion, coupled with pain, limits the Veteran's functional range of extension in the right knee to 25 degrees, which is consistent with a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5261 (limitation of extension to at least 20 degrees, but not more than 30 degrees, is entitled to a 30 percent rating).

As noted, separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  The key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.  VAOPGCPREC 09-04.  In this case, when the right knee ranges of extension and flexion are considered together, the disability picture that emerges indicates that the Veteran is able to flex to 115 degrees, but has right knee extension limited to 25 degrees, with patellar click and moderate pain with movement in either direction.  

The Board finds that the criteria for a separate compensable disability rating for right knee extension have not been met.  The evidence does not show that at any time the Veteran has experienced limitation of flexion to 45 degrees, even with considerations of additional limitation of motion due to pain and other factors, to warrant a separate 10 percent disability rating under Diagnostic Code 5260.  For this reason, separate disability ratings based on both limitation of extension and limitation of flexion of the right knee is not warranted.  VAOPGCPREC 09-04.  

The Board has considered whether a higher rating is afforded by another rating code than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, there is no evidence of ankylosis, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum; therefore, it is not appropriate to rate the Veteran's right knee disability under any of the other DCs specific to disabilities of the knee.  See 38 C.F.R. § 4.71a, DCs 5256 -5263.  

The Board acknowledges the Veteran's general contention that his that his right knee "gives out."  Throughout the record, there is no clinical finding of instability in the right knee, even during examinations where the examiner noted the Veteran's history of the right knee  giving out.  During both VA examinations, the Veteran's complaints that his right knee "gives out" were noted by the examiner, but his knee was nonetheless found to be stable on objective examination.  The Board finds the more specific, measured, and objective clinical findings are of more probative value than the Veteran's general, non-specific assertion of the right knee giving out that he only mentioned on some occasions.  For these reasons, the Board finds that the criteria for a separate rating for recurrent subluxation or lateral instability of the right knee is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 9-98; VAOPGCPREC 23-97.  

In summary, prior to January 5, 2010, the Veteran's right knee disability does not warrant an initial disability rating in excess of 10 percent.  After January5, 2010, an initial rating of 30 percent, but no higher, is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7 .

Extraschedular Consideration

The Veteran reports that his right knee disability interferes with his duties at work, in that he is unable to lift or squat and has had to seek accommodation from his employer.  These contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

Under 38 C.F.R. § 3.321(b)(1), in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  A determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three- step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  To do this, the Board or the RO must determine if the criteria found in the rating schedule reasonably describes the claimant's disability level and symptomatology.  If the claimant's disability picture is contemplated by the rating schedule, then the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this instance, the Veteran contends that his occupational activities are limited by pain associated with his knee disability.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent evidence of record shows that that aspect of the Veteran's right knee disability which is on appeal is primarily manifested by pain and limitation of motion.  The applicable diagnostic codes used to rate his disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying 

the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a respiratory disorder, to include sinusitis and bronchitis, is denied.  

Prior to January 5, 2010, an initial disability rating in excess of 10 percent for service-connected chondromalacia of the right knee is denied; from January 5, 2010, an initial disability rating of 30 percent is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans ' Appeals


Department of Veterans Affairs


